DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reduction gear of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Objections
Claim 1 is objected to because of the following informalities:  each element of the claim is not separated by a line indentation as required by 37 CFR 1,75(i). See MPEP 608.01 (m) for further information.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the device” should be added before “comprising” in line 2, “and” should be added after the comma in line 6, .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “are” should be changed to “is” in line 3.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “8” should be deleted from line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in particular” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, the wording of “comprising the stuffing box packing, which is positioned against a superordinate assembly to be sealed by the stuffing box packing and does not belong to the device” in lines 2-4 is contradictory and confusing. This limitation positively recites the stuffing box packing (i.e. “comprising the stuffing box packing”) and then negatively recites the stuffing box packing (i.e. “does not belong to the device”). It appears that Applicant does not intend to positively claim the stuffing box packing. Thus, for purposes of examination, the examiner interprets “comprising the stuffing box packing, which is positioned against a superordinate assembly to be sealed by the stuffing box packing and does not belong to the device” to mean “comprising a superordinate assembly configured to be positioned against and sealed by a stuffing box packing”. Similarly, Examiner interprets “a stuffing box gland which is positioned against a free side of the stuffing box packing” in lines 5-6 to mean “a stuffing box gland which is configured to be positioned against a free side of the stuffing box packing” and interprets “a plurality of clamping elements, which press the stuffing box the gland against the stuffing box packing and thus press the stuffing box packing against the superordinate assembly” in lines 6-9 to mean “a plurality of clamping elements which are configured to press the stuffing box gland against the stuffing box packing and thus press the stuffing box packing against the superordinate assembly” to avoid positively reciting the stuffing box packing. Further, the wording of “the stuffing box the gland” in line 7 appears to be a misworded reference to “the stuffing box gland”. Finally, the wording of “wherein at least two clamping elements being connected” in lines 9-10 is confusing. It is unclear whether “at least two clamping elements” are part of or different than, and in addition to, “a plurality of clamping elements” in line 6 because of the double positive recitation of “clamping elements”. For purposes of examination, the examiner interprets “wherein at least two clamping elements being connected” to mean “wherein at least two of the clamping elements are connected”.  Claims 2-13 are rejected for depending from a rejected claim.
 Regarding claim 4, it is unclear whether “all clamping elements” in line 2 are part of or different than, and in addition to, “a plurality of clamping elements” in claim 1 because of the double positive recitation of “clamping elements”. For purposes of examination, the examiner interprets “all clamping elements” to mean “all of the clamping elements”.
Regarding claim 5, it is unclear whether “clamping elements” in line 3 are part of or different than, and in addition to, “a plurality of clamping elements” in claim 1 because of the double positive recitation of “clamping elements”. For purposes of examination, the examiner interprets “clamping elements” to mean “the clamping elements”.
Regarding claim 6, the use of the limitation “can be” in line 3 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional. For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.
Regarding claim 10, the wording of “wherein the device is designed to drive via the motor the at least one clamping element connected thereto if a predetermined threshold value of the force measured by the measuring device is reached or not attained” in lines 2-5 is confusing. There is insufficient antecedent basis for “the motor”. It is unclear which clamping element is meant by “the at least one clamping element” because a plurality of clamping elements are previously recited. For purposes of examination, the examiner interprets “wherein the device is designed to drive via the motor the at least one clamping element connected thereto if a predetermined threshold value of the force measured by the measuring device is reached or not attained” to mean “further comprising a motor configured to drive at least one of the clamping elements when a predetermined threshold value of the force measured by the measuring device is reached or not attained”.
Regarding claim 12, the phrase “in particular” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12 and 13 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condon (US 911,807).
Regarding claim 1, Condon discloses a device for tensioning a stuffing box packing (e.g. Fig. 4, page 1, lines 47-54), in particular a stuffing box packing of a rotary pressure filter, comprising the stuffing box packing (e.g. shown but not labeled in Fig. 4 between 1 and 4, page 2, lines 4-14), which is positioned against a superordinate assembly to be sealed by the stuffing box packing and does not belong to the device (e.g. 1 and 2, Fig. 4), a stuffing box gland which is positioned against a free side of the stuffing box packing (e.g. 4, Fig. 4), a plurality of clamping elements (e.g. 7, Fig. 4), which press the stuffing box gland against the stuffing box packing and thus press the stuffing box packing against the superordinate assembly (e.g. Fig. 4, page 1, line 98 – page 2, line 14), wherein at least two clamping elements being connected in a torque-transmitting manner such that rotation of one of the clamping elements causes a rotation of the other clamping element or elements (e.g. Fig.’s 1 and 4, page 1, line 98 – page 2, line 3).
Regarding claim 2, Condon further discloses that all the clamping elements of the device are connected to one another in a torque-transmitting manner such that rotation of one of the clamping elements causes rotation of all other clamping elements (e.g. Fig. 1, page 1, line 98 – page 2, line 3).
Regarding claim 3, Condon further discloses that the clamping elements connected in a torque-transmitting manner are connected via at least one chain or belt (e.g. 20, Fig.’s 1 and 3, page 1, line 98 – page 2, line 3).
Regarding claim 4, Condon further discloses that all clamping elements are connected to one another via a single chain or a single belt (e.g. 20, Fig.’s 1 and 3, page 1, line 98 – page 2, line 3).
Regarding claim 5, Condon further discloses that the clamping elements are divided into at least two sub-groups (e.g. upper two nuts 7 and lower two nuts 7, Fig. 1), wherein clamping elements are only connected to clamping elements of the same sub-group in a torque-transmitting manner (e.g. Fig. 1 wherein upper 17 connects upper two nuts 7 and lower 17 connects lower two nuts 7).
Regarding claim 6, Condon further discloses that the clamping elements are designed as nuts which can be displaced on a stud screw (e.g. 7 on 6, Fig. 4, page 1, lines 79-80).
Regarding claim 7, Condon further discloses that at least one of the clamping elements is connected to a toothed ring such that rotation of the toothed ring causes rotation of the at least one clamping element connected thereto (e.g. 19, Fig. 1, page 1, line 103 - page 2, line 3).
Regarding claim 12, Condon further discloses that a gear, in particular a reduction gear, is arranged on at least one of the clamping elements (e.g. 10, Fig. 2, page 1, lines 85-88).
Regarding claim 13, Condon further discloses that the at least two clamping elements connected in a torque-transmitting manner are connected via at least one chain or belt (e.g. 20, Fig.’s 1 and 3, page 1, line 98 – page 2, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Condon (US 911,807) alone.
Regarding claim 11, Condon discloses the invention substantially as applied above but does not disclose a sliding element arranged between the clamping elements and the stuffing box gland. The examiner takes official notice that sliding elements are notoriously well known in the art. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a sliding element between the clamping elements and the stuffing box gland of Condon for the expected benefit of reducing friction between the clamping elements and the stuffing box gland, thereby reducing heat and deterioration of the parts and ensuring that the desired rotation is allowed.
Claims 8-10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Condon (US 911,807) as applied to claim 1 above, and further in view of Schoeckle (WO 94/28336).
Regarding claim 8, Condon discloses the invention substantially as applied above and further discloses driving at least one of the clamping elements (e.g. page 2, lines 77-81) but Condon does not disclose that the at least one of the clamping elements is driven by a motor. Schoeckle teaches a device for tensioning a stuffing box packing (e.g. Fig. 1), in particular a stuffing box packing of a rotary pressure filter, comprising the stuffing box packing (e.g. 20, Fig. 1), which is positioned against a superordinate assembly to be sealed by the stuffing box packing and does not belong to the device (e.g. 10/14, Fig. 1), a stuffing box gland which is positioned against a free side of the stuffing box packing (e.g. 22/26, Fig. 1), a plurality of clamping elements (e.g. 31, Fig. 1), which press the stuffing box gland against the stuffing box packing and thus press the stuffing box packing against the superordinate assembly (e.g. Fig. 1), wherein the device further comprises a motor which drives at least one of the clamping elements (e.g. page 4, line 12 of translation). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a motor as taught by Schoeckle to drive the clamping elements of Condon because it has been held that broadly providing a mechanical means to replace manual activity which has accomplished the same result involves only routine skill in the art, inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to substitute one for the other, and a motor is a known element in the art that would provide the expected benefit of reducing the amount of manual work needed to operate the device.
Regarding claim 9, Condon discloses the invention substantially as applied above and further discloses a force that is transmitted from the clamping elements to the stuffing box packing via the stuffing box gland (e.g. Fig. 4, page 2, lines 4-14) but Condon does not disclose a measuring device which is designed to measure the force. Schoeckle teaches a device for tensioning a stuffing box packing (e.g. Fig. 1), in particular a stuffing box packing of a rotary pressure filter, comprising the stuffing box packing (e.g. 20, Fig. 1), which is positioned against a superordinate assembly to be sealed by the stuffing box packing and does not belong to the device (e.g. 10/14, Fig. 1), a stuffing box gland which is positioned against a free side of the stuffing box packing (e.g. 22/26, Fig. 1), a plurality of clamping elements (e.g. 31, Fig. 1), which press the stuffing box gland against the stuffing box packing and thus press the stuffing box packing against the superordinate assembly (e.g. Fig. 1), wherein the device comprises a measuring device which is designed to measure a force that is transmitted from the clamping elements to the stuffing box packing via the stuffing box gland (e.g. 40, Fig. 2, claim 1). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a measuring device as taught by Schoeckle with the clamping elements of Condon because such is a known element in the art that would provide the expected benefit of maintaining the stuffing box packing in an optimal compression that adequately seals without preventing movement of the spindle (e.g. page 2, lines 1-5 and 13-15 of translation).
Regarding claim 10, the combination of Condon and Schoeckle further discloses that the device is designed to drive via the motor the at least one clamping element connected thereto if a predetermined threshold value of the force measured by the measuring device is reached or not attained (e.g. Schoeckle, page 4, lines 8-12 of translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 816,445 and GB 191308488 both disclose every element of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.N.L./Examiner, Art Unit 3678          

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678